

Exhibit 10.26
aspen
















PHARMACARE LIMITED T/A ASPEN PHARMACARE
company registration number 1898/000252/06
("Pharmacare")






and






MEDTECH PRODUCTS INC.
("Medtech")

--------------------------------------------------------------------------------



SUPPLY AGREEMENT



--------------------------------------------------------------------------------






--------------------------------------------------------------------------------





TABLE OF CONTENTS


1
PARTIES……………………………………………………………………………….
3
2
RECITAL……………………………………………………………………………….
3
3
INTERPRETATION……………………………………………………………………
3
4
MATERIAL TERMS OF THE SUPPLY AGREEMENT……………………………
7
5
EFFECT OF TERMINATION OR EXPIRATION…………………………………..
20
6
CONFIDENTIALITY…………………………………………………………………..
21
7
RELATIONSHIP OF PARTIES………………………………………………………
21
8
ASSIGNMENT…………………………………………………………………………
21
9
FORCE MAJEURE……………………………………………………………………
22
10
GOVERNING LAW AND JURISDICTION………………………………………….
22
11
NOTICES……………………………………………………………………………….
22
12
ANNOUNCEMENT……………………………………………………………………
23
13
AFFILIATES……………………………………………………………………………
23
14
COSTS………………………………………………………………………………….
23
15
CURRENT AGREEMENT……………………………………………………………
24
16
SIGNATORIES………………………………………………………………………..
24



EXHIBIT A -
PRODUCTS AND PRICES EXCLUDING DEVELOPMENT COSTS
25
EXHIBIT B -
DEVELOPED PRODUCTS
26
EXHIBIT C -
CTD INDEX
27






--------------------------------------------------------------------------------



1.
PARTIES



1.1.
Medtech Products Inc., a Delaware Corporation having its principal place of
business at 90 North Broadway, Irvington, New York, 10533, United States of
America ("Medtech");



1.2.
Pharmacare Limited, a company registered and incorporated in the Republic of
South Africa having its principal place of business at Building 8 Healthcare
Park, Woodlands Drive, Woodmead, Johannesburg, Republic of South Africa
("Pharmacare").



2.
RECITAL



2.1.
Medtech and Pharmacare have a current supply agreement ("Current Agreement")
with regard to the manufacture and supply by Pharmacare of the products (as
defined below) to Medtech and certain ancillary issues, which is due for renewal
on 31 December 2013.



2.2.
The Parties have agreed amended supply terms as recorded herein for a further


extended period, which will supercede the Current Agreement on signature hereof.
2.3.
This supply agreement is intended to be exclusive in the United States and
Canada except as specifically provided herein. The supply agreement is not
intended to be exclusive outside the United States and Canada unless
specifically provided herein.



3.
INTERPRETATION

In this Supply Agreement -


3.1.
clause headings are for convenience and shall not be used in its interpretation


unless the context clearly indicates a contrary intention -


3.1.1. an expression which denotes the singular includes the plural and vice
versa;


3.1.2. the following expressions bear the meanings assigned to them below and
cognate expressions bear corresponding meanings –


3.1.2.1.    "this agreement" means this agreement only and its Exhibits,
         as amended, from time to time;



3.1.2.2. "adverse event" means any untoward medical occurrence that may present
during treatment with a medicine, but which does not necessarily have a causal
relationship with this treatment;


3.1.2.3. "affiliate/s" means an entity, (whether or not incorporated and
including without any limitation, a company, corporation, trust, partnership,
joint venture or other association of persons) which, presently or in the future
is owned or controlled by a party hereto by way of ownership, directly or
indirectly, of 20% or more of such entity's share capital or otherwise, and such
an entity shall continue to be deemed an affiliate only as long as such
ownership or control continues; or owns or controls a party hereto by way of
ownership, directly or indirectly, of 20% or more of



--------------------------------------------------------------------------------



such party's share capital or otherwise, and such an entity shall continue to be
an affiliate only for so long as such ownership or control continues;


3.1.2.4. "applicable laws" means in relation to any person or entity, all or any
laws compliance with which is mandatory for that person or entity;


3.1.2.5.
"bulks" means bulk batches of the manufactured products prior to their primary
packaging;

3.1.2.6.
"contract year" means the twelve month period commencing on July 1 of the
applicable period and ending on the next-following June 30;



3.1.2.7. "current good manufacturing practice or cGMP's" means the regulatory
and other standards of good manufacturing practice relating to the manufacture
of medicinal products as directed in the Code of Federal Regulations 21 CFR,
Parts 210 and 211 and the Guidance for Industry: cGMP's;


3.1.2.8.
"commission/commissioned" means the stage at which government or regulatory
authority has been granted and the facility is capable of commencing manufacture
of the products;



3.1.2.9.
"confidential information" means information of a confidential and
    proprietary nature as defined in clause 6;



3.1.2.10. "effective date" means 1 July 2012;


3.1.2.11. "exclusive supply term" means the initial period and the extended
period/s (if any);


3.1.2.12. "extended period/s" has the meaning given to that term in clause
3.1.2.44;
3.1.2.13. "external territories" means territories outside of the United States
and Canada in respect of which the parties reach agreement in terms of clause
4.3, during the term;


3.1.2.14. "facility" means Pharmacare's eye drop manufacturing facility in Port
Elizabeth, Republic of South Africa, for the purposes of, inter alia,
manufacturing the products;


3.1.2.15. "FDA" means the United States Department of Health and Human Services,
Food and Drug Administration;


3.1.2.16. "FCA" means "Free Carrier" as determined in accordance with INCOTERMS
2010;


3.1.2.17. "firm order" has the meaning given to that term in clause 4.5;


3.1.2.18. "firm order period" has the meaning given to that term in clause 4.5;


3.1.2.19. "force majeure event" means an event which interferes with the ability
of a party to perform its obligations or duties under



--------------------------------------------------------------------------------



the supply agreement which is riot within the reasonable control of the party
affected, not due to malfeasance, and which could not with the exercise of due
diligence have been avoided, including fire, accident, labour difficulty,
strike, riot, civil commotion, act of God, delay or change in law;


3.1.2.20. "governmental or regulatory authority" means any court, tribunal,
arbitrator, agency, commission, official, department, inspectorate, ministry,
parliament or public or statutory person or other instrumentality of any
relevant country, state, province, county, city or other political subdivision
having jurisdiction over any of the activities contemplated by the supply
agreement and for the avoidance of doubt shall include the FDA;


3.1.2.21. "initial period" means the period from the effective date until 30
June 2019;


3.1.2.22. "intellectual property" means the body of technical information that
is secret and substantial and comprises the formulae, specific manufacturing and
packaging instructions (including but not limited to information, formulations,
instructions, specifications and methods of quality control) but excluding the
trademarks and patents;


3.1.2.23. "inventory" means raw materials and packaging components for the
products;


3.1.2.24. "know-how" means the scientific and technical practices developed or
owned by Medtech that are secret and substantial as well as any knowledge or the
right to have the knowledge relating to the intellectual property imparted and
comprises techniques and processes which are inherent and necessary to
manufacture the products so as to enable Pharmacare to so manufacture the
products;


3.1.2.25. "laws" means all laws, statutes, rules, regulations, ordinances,
guidelines and other pronouncements having the effect of law of any relevant
governmental or regulatory authority;


3.1.2.26. "latent defect" means a defect (a) existing at the time of receipt of
the products by Medtech which is not discovered by visual inspection of the
products by Medtech (or could not have been discovered by visual inspection in
accordance with clause 4.9 of this agreement); but excluding (b) (i) a defect
arising after the transfer of risk in the products including a defect resulting
from the storage, handling or transport of the products following the transfer
of risk; and (ii) a defect which is attributable to any specifications or
instructions received from Medtech;


3.1.2.27. "manufacture" means all the activities relating to the production of
each product spanning from purchasing the inventory to production, quality
control and assurance, filling, labelling, packaging and finishing, release,
holding and storage and the tests and analyses conducted in connection
therewith;





--------------------------------------------------------------------------------



3.1.2.28. "manufacturing authorisation" means the authorisation to manufacture
the products as granted by the relevant governmental or regulatory authorities;


3.1.2.29.
"marketing authorisation" means those product licences and product
authorisations relating to the products which enable the sale of the products in
any part of the territory as granted by the relevant governmental or regulatory
authorities;



3.1.2.30.
"Medtech's requirements of the products" means the total volume of the products
which Medtech and/or its affiliates, directly or indirectly, market, distribute
and/or sell in the territory;



3.1.2.31.
"party" means either Medtech or Pharmacare and "parties" shall mean both Medtech
and Pharmacare;



3.1.2.32.
"patents" means any unexpired and otherwise valid patent issued by the United
States Patent and trademark Office licensed, owned or applied for by Medtech or
its affiliates pertaining to the products and used in their manufacture;



3.1.2.33.
"primary packaging" means the packaging that constitutes the final packed
individual product unit in a form suitable for sale to retailers;



3.1.2.34.
"prime rate" means the minimum overdraft rate (percent per annum, compounded
monthly) from time to time published by the Standard Bank of South Africa
Limited as being its minimum overdraft rate to its prime customers in the
private sector, as certified by any manager of that bank, whose designation need
not be proved;



3.1.2.35.
"product" means the products described in columns 1, 2 and 3 of Exhibit A,



3.1.2.36.
"quality agreement" means the quality agreement executed between the parties in
relation to the delineation of technical and quality assurance responsibilities
of the parties;



3.1.2.37.
"regulatory support" means the support provided by Pharmacare to assist Medtech
in undertaking regulatory filing, maintenance and compliance activities and
processes relating to maintenance and updating of existing marketing
authorisations (in so far as the support relates to activities conducted by
Pharmacare for Medtech), including the provision of data required by Medtech to
compile risk management plans and annual product reviews;



3.1.2.38.
"rolling forecast" has the meaning given to that term in clause 4.5.1;



3.1.2.39.
"secondary packaging" means the packaging that constitutes the outer packaging
(including but not limited to shrink wrap and pallets) used to transport and
store the products;






--------------------------------------------------------------------------------



3.1.2.40.
"serious adverse event" means any untoward medical occurrence that at any dose:
results in death; is life-threatening, in that the patient is at risk of death
at any time of the event; requires patient hospitalisation or prolongation of
existing hospitalisation; results in persistent or significant
disability/incapacity; or results in a congenital abnormality/birth defect;



3.1.2.41.
"specifications" means the specifications applicable to the products as recorded
in their respective marketing authorisations;



3.1.2.42.
"stability services" means all activities and processes necessary to validate
the products shelf life in accordance with the stability protocol recorded in
the quality agreement;



3.1.2.43.
"territory" means the United States and Canada and any external territories that
may be expanded or contracted from time to time by written agreement in terms of
clause 4.3;



3.1.2.44.
"term" means the period commencing on the effective date and terminating on 30
June 2019 ("initial period") which may be extended for a further term ("extended
period"), subject to the parties commencing discussions to agree a further term
24 (twenty four) months prior to the expiry of the initial period and reaching
such agreement for a further term not less than 18 (eighteen) months prior to
the expiry of the initial period;



3.1.2.45.
"trademarks" means Medtech's name and logo and other trademarks (including but
not limited to Murine® and Clear Eyes®) it wishes to include on the products, as
well as any names and/or logos included on products sold to third parties as
private label products (including, but not limited to Equate®, a registered
trademark of Walmart);



3.1.2.46.
"validation/validated" means the process of establishing documented evidence
which produces a high degree of assurance that a specific process will
consistently produce the bulks in a form which will meet their pre-determined
specifications and quality attributes.



4. MATERIAL TERMS OF THE SUPPLY AGREEMENT
4.1.
Supply



4.1.1.
Subject to clauses 4.1.3, 4.6 and/or 4.20.1, during the supply term and the
extended period/s (if any), Pharmacare will sell and supply the products to
Medtech, which will purchase the products for the territory from Pharmacare on
the terms and subject to the conditions set out hereunder.



4.1.2.
For clarification purposes it is recorded that neither party has any rights
and/or obligations against the other party in relation to the manufacture,
supply and/or purchase of any products which will be marketed, distributed
and/or sold in any geographical area, other than the territory (unless the
territory is expanded by written agreement between the parties); and/or any
products, other than the products as defined (unless the parties agree to extend
this agreement to new products or territories in terms of clause 4.3).




--------------------------------------------------------------------------------



4.1.3.
During the supply term and the extended period/s (if any), Pharmacare will
exclusively sell and supply the product to Medtech, which will exclusively
purchase all of Medtech and its affiliates' requirements for the products for
the United States and Canada; provided that Medtech and its affiliates may
acquire new ophthalmic eye solution products (by purchase or license) from third
parties if it deems it commercially appropriate to do so; and provided further,
that with respect to products for Canada, Pharmacare has obtained and is
maintaining all regulatory approvals required to permit Medtech or its
affiliate(s) to market and sell the products in Canada.

4.2.
New Products



Should Pharmacare develop new sterile liquid eye care products on behalf of
Medtech and/or its affiliates which Medtech or any of its affiliates decide to
market, distribute and/or sell anywhere in the territory (the "new products"),
then Pharmacare shall be the exclusive manufacturer of such new products,
provided that the supply price is consistent with comparable/similar existing
products supplied in terms of this agreement.


4.3.        External Territories


Should Medtech and/or its affiliates at anytime during the term require the
manufacture of products and/or new products for marketing, distribution and/or
sale outside of the territory ("external territory"), then Pharmacare and
Medtech or such affiliate shall discuss in good faith the possible supply of
such products or new products by Pharmacare. It is expected that any such supply
of products or new products will be on terms and subject to conditions similar
to those set forth in this Agreement, but it is expressly recognized that any
arrangements as to the supply of such products or new products by Pharmacare
shall be subject to the parties' written agreement on:


4.3.1.    Regulatory requirements of the external territory; and


4.3.2.    Supply Prices; and


4.3.3. Volume commitments by Medtech.
It is understood by the parties that any supply by Pharmacare and purchase by
Medtech or affiliate(s) of Medtech of products for sale in any external
territory will be subject to Pharmacare having fulfilled its Regulatory
obligations as set out in clause 4.18.


4.4.
Purchase Price/s



4.4.1. Medtech shall purchase the products from Pharmacare at the purchase
price/s (the "purchase price/s") set out in Exhibit A.


4.4.2. The purchase price/s are FCA Aspen Distribution Centre ("ADC") Port
Elizabeth.


4.4.3. The purchase price/s shall -


4.4.3.1. include:






--------------------------------------------------------------------------------



4.4.3.1.1. the costs of conversion as set out in Exhibit A as adjusted, from
time to time, in accordance with the provisions of clause 4.4.5;
4.4.3.1.2. the costs of primary packaging;
4.4.3.1.3. the costs of raw material;


4.4.3.1.4. the costs of providing stability services (if required); and


4.4.3.1.5. the costs of providing the regulatory support (if required);


4.4.3.2. exclude:


4.4.3.2.1. the costs of secondary packaging; and


4.4.3.2.2. the costs of delivery.


4.4.4. The conversion price shall remain fixed from 1 July 2012 to 30 June 2014.


4.4.5. Thereafter, purchase price/s shall be increased for the following 12
(twelve)
months and thereafter each succeeding 12 (twelve) month period as follows:


4.4.5.1. in relation to the costs of conversion in accordance with the increase
in the Producer Price Index (PPI), subcategory Toilet preparation manufacturing
(Industry Code 325620), during the most recently published 12 month period, as
published by the U.S. Department of Labor's Bureau of Labor Statistics
(http:l/www.bls.gov/ppil);


4.4.5.2. commencing on 1 July 2013, in relation to the components as set out in
clauses 4.4.3.1.2 and 4.4.3.1.3, the actual increase in Pharmacare's costs of
procuring and/or rendering the same.


4.4.6. No later than 60 (sixty) days prior to each purchase price increase,
Pharmacare shall submit reasonable documentary proof of the factors affecting
such increases to Medtech and enter into consultations with Medtech in relation
thereto.


4.4.7. Notwithstanding the provisions of clause 4.4.5 increases in the purchase
price/s shall be moderated (the "moderation") by -


4.4.7.1. manufacturing process improvements achieved, from time to time, by
Pharmacare in relation to the manufacture of the products. Pharmacare undertakes
to use its best endeavours to achieve such improvements; and


4.4.7.2. those cost efficiencies which will accrue to Pharmacare in the event of
Medtech purchasing more than 27,000,000 (twenty seven million) units of the
products from Pharmacare during any 12 (twelve) month period of the term,
excluding the items listed below:





--------------------------------------------------------------------------------



4.4.7.2.1. MURINE® PLUS RED RELIEVER 0.50Z
4.4.7.2.2. ARTIFICIAL TEARS 0.5 OZ WM


4.4.7.2.3. MURINE® TEARS 0.5 OZ


4.4.7.2.4. EQUATE® 0.5 OZ WM
4.4.7.2.5. EQUATE® 1 OZ WM


4.4.7.3.
The calculation of the cost efficiencies referred to in clause

4.4.7.2 is illustrated as follows:
Number of units ordered by Medtech is Year 1 = A
Base volume in number of units = 27,000,000
% Increase from the base volume = (A - 27,000,000)/ 27,000,000
Volume discount table


% Change in Volume
% Volume Discount
<5%
No impact
>5%
0.5%
>10%
1.0%
>15%
1.5%
>20%
2%



% Conversion Price increase in Yr 2 = % USA PPI (Yrl) - % Volume
Discount
Example:
Volume of orders placed on Pharmacare in Year 1 -- 30 500 000 units
USAPPI-3%


% Increase from the base = (30 500 000 - 27,000,000)/ 27,000,000
= 12.96%
Using the Volume discount table the volume discount is 1%
% Conversion Price Increase in Year 2 = 3 - 1 = 2%.


4.4.8. No price increase shall be effective unless and until Pharmacare has
provided at least 60 (sixty) days notice in writing to Medtech.


4.4.9. The Parties recognize that the prices of the products under the Current
Agreement and this agreement include certain equipment acquisition costs and
other construction costs for the facility. The Parties agree that, in the event
that the term of this agreement is extended in accordance with clause 3.1.2.44
of this agreement, the parties will in good faith, as part of such extension,
take into account the condition, value and future lifespan



--------------------------------------------------------------------------------



of the facility and the applicable equipment to adjust the depreciation expense
when negotiating new product prices.


4.4.10. The Parties agree that should Medtech's orders for any contract year be
less than 20,000,000 (twenty million) units overall, Pharmacare will be entitled
to renegotiate or adjust supply prices for the following 12 (twelve) month
period.


4.5.
ForecastslFirm Orders



4.5.1. Unless otherwise agreed in writing by the parties, Medtech shall on a
monthly basis provide Pharmacare with a rolling forecast of its requirements for
the products for an 18 (eighteen) month period (the "rolling forecast"). All
rolling forecasts and any updates to such rolling forecasts shall be updated on
a monthly basis and provided to Pharmacare by the 15th (fifteenth) business day
of each month, for the 18 (eighteen) month period commencing on the first day of
the immediately following month.


4.5.2. Medtech's requirements of the products during the first 3 (three) months
of the rolling forecast (the "firm order period") shall be considered a firm
order (in that Medtech will be required to purchase and Pharmacare shall be
required to supply the products) (the "firm order") unless agreed otherwise by
the parties in writing. Firm orders each month shall be in accordance with the
multiple order quantity of that product's manufacture batch size (that is, in
whole multiple manufacture batch sizes and not fractions thereof).


4.5.3. Pharmacare shall order sufficient quantities of the inventory to enable
it to manufacture the products in accordance with Medtech's requirements for
firm orders.


4.5.4. Pharmacare shall also maintain one batch of printed materials in excess
of firm orders for each finished goods sku as well as 833,000 bottles of 0.2 oz.
and 1,300,000 bottles of 0.5 oz. sizes. Should Medtech request changes to
printed materials, it undertakes to settle the actual write off costs in
relation to such forecasted printed materials.


4.6. Quantities of Supply and Purchase


4.6.1. Notwithstanding any other provisions of this agreement, for products
existing as of the effective date, Pharmacare shall not be obliged to supply
more than 32,000,000 (thirty two million) units of the products and, in any
event, not more than:


4.6.1.1.
10,000,000 (ten million) units of the products which are 0.2

(nought point two) ounces and/or 10 (ten) millilitres in size;



4.6.1.2.
3,000,000 (three million) units of the products which are 1 (one)

ounce in size;



4.6.1.3.
24,000,000 (twenty four million) units of the products which are

0.5 (nought point five) ounces in size.



4.6.2. In the event that the parties agree on the addition of new products for
the territory or any extended territory, such negotiations will include mutually
agreeable volume limits for such products.





--------------------------------------------------------------------------------



4.6.3.
Subject to clauses 4.1.3, 4.6 and 4.20.1, Medtech shall, during the initial term
and the extended period/s (if any), be obliged to purchase all of Medtech and
its affiliates' requirements of the products for the territory exclusively from
Pharmacare on the terms and subject to the conditions set out in this agreement.



4.6.4.
Notwithstanding any other provision of this agreement, should Medtech require in
excess of 32,000,000 (thirty two million) units of the products during any
forecasted 12 (twelve) month period and/or products in excess of the threshold
set out in clause 4.61 (the "additional products"), then Medtech shall give
notice, in writing (the "invitation notice") to Pharmacare of its requirements
for the additional products and Pharmacare shall make a good faith effort to
supply such additional products and shall notify Medtech within 30 days of the
date of Medtech's notice whether or not Pharmacare is able to supply such
additional product. In the event of Pharmacare failing to agree to supply such
additional product within such 30 day period, Medtech shall be entitled to
purchase the additional products from a third party of its choice.



4.6.5.
In the event of Medtech experiencing a significant and confirmed increase in
future volumes during the term, Medtech will provide Aspen with advance notice
of such increase. On such notification, the Parties will engage in good faith
discussions to explore an increase in the capacity volumes for the remaining
term of the Agreement.



4.7. Delivery


4.7.1.
Pharmacare shall deliver each firm order of each product in the quantities and
within the delivery dates directed by Medtech as specified in the firm order, at
Medtech's expense. A firm order will be considered complete if it is within a
tolerance of + or - 5% (five percent) of the ordered quantity. Any deviation
greater than + or - 5% (five percent) needs to be agreed in writing between the
parties.



4.7.2.
Pharmacare shall ensure that all products supplied under this agreement, other
than validation batches, shall have their relevant registered shelf-life, less a
maximum of 90 (ninety) days, at the date of delivery thereof (FCA, ADC Port
Elizabeth) unless otherwise agreed in writing between the parties.



4.7.3.
Delivery will be considered on time if the products are delivered (as determined
in accordance with FCA, ADC Port Elizabeth) within 90 (ninety days) of
Pharmacare's receipt of Medtech's purchase order. Any purchase order received
after the 15th (fifteenth) of any calendar month will be deemed to be received
on the 1st (first) of the following month, for the purposes of calculation of
the delivery date. In the event of any anticipated delay in shipment in excess
if two (2) weeks, Pharmacare will promptly notify Medtech and, if requested by
Medtech, Pharmacare will arrange for delivery by air freight and will pay the
incremental cost of such air freight over the ocean freight delivery cost.



4.7.4.
Pharmacare shall arrange the delivery of each order of the product to the
location as agreed, in writing, between the parties.



4.8.
Specifications

4.8.1.
Changes may be made in the specifications as required to maintain the product
for sale in the territory, subject to written agreement between the parties and
compliance with cGMP's. Medtech shall notify Pharmacare as far in advance as is
practicable prior to the effectiveness of such

amendment or change and Pharmacare shall promptly notify Medtech of the
implementation of any such amendment or change. To the extent that such



--------------------------------------------------------------------------------



amendment or change results in an increase or reduction in the cost of
manufacturing a product, the parties shall jointly examine and mutually agree
upon the consequences thereof and shall make appropriate adjustments to the
purchase price/s, save as otherwise agreed in writing any such increase in the
purchase pricels shall be borne by Medtech.


4.8.2.
Changes in the specifications requested by Medtech in relation to product
improvements and the like shall require Pharmacare's prior written consent,
which consent shall not be unreasonably withheld. To the extent that such
changes result in an increase or reduction in the costs of manufacturing a
product, the parties shall jointly examine and mutually agree upon the
consequences thereof and shall make appropriate adjustments to the purchase
price/s save as is otherwise agreed in writing any such increase in purchase
price/s shall be borne by Medtech. Medtech shall also be liable for and shall
pay for the costs of amending the know-how and/or intellectual property as a
consequence of such changes to the specifications, including but not limited to
validation and stability.



4.8.3.
Medtech and Pharmacare shall cooperate to ensure that the specifications and
other instructions provided by Medtech are and shall, at all times, be in
accordance with the marketing authorisations for each product. Notwithstanding
the aforesaid, Medtech shall be solely responsible for ensuring that the
specifications and all instructions given to Pharmacare are, at all times, in
accordance with the marketing authorisation for each product and the applicable
laws. Medtech shall be solely liable for any omissions and/or shortcomings in
relation to the marketing authorizations for each product.



4.9.
Acceptance of Delivery



4.9.1.
Medtech shall, within a period of 30 (thirty) business days of receipt of
products delivered to it (or its nominee) by Pharmacare, have the right to
reject any such products as a consequence of them being defective or where the
products delivered are outside the quantity tolerance specified in clause 4.7.1.
If Medtech does not notify Pharmacare of its election to reject the products
within the aforesaid period of 30 (thirty) business days, then the products
delivered will be deemed to have been accepted by Medtech unless the defect is
latent.



4.9.2.
In addition to the rights to return defective products in clause 4.9.1,
following the date of delivery of a product to Medtech (or its nominee), Medtech
shall be entitled to return products still in the possession or under the
control of Medtech in the event that latent defects in such products later
become evident.



4.9.3.
Any quantities of the products which are properly rejected and/or returned by
Medtech in accordance with the provisions of this agreement shall be returned to
Pharmacare at Pharmacare's expense and at Pharmacare's option:



4.9.3.1.
the products shall be replaced by Pharmacare as quickly as possible at
Pharmacare's sole expense; or



4.9.3.2.
Pharmacare shall refund the purchase price/s then paid to it by Medtech in
respect of those products.






--------------------------------------------------------------------------------



4.10.
Terms of Sate



4.10.1. The products shall be delivered FCA, ADC Port Elizabeth, and accordingly
the purchase price/s therefore excludes the costs and expenses associated with
delivery (except as otherwise provided in clause 4.7.3 of this agreement) and
secondary packaging. The parties undertake to co-operate to do all things
reasonably practicable to ensure the reliable and economic delivery of the
products to Medtech.


4.10.2. Unless otherwise agreed by the parties in writing, Pharmacare shall be
responsible for making the delivery arrangements on behalf of Medtech. The
parties shall annually in advance (or at such other times as agreed) agree
delivery arrangements for the supply during that year (or other relevant
following period).


4.10.3.
All or any direct costs and expenses incurred by Pharmacare in respect of the
actual delivery of the products and in relation to secondary packaging shall be
reimbursed by Medtech to Pharmacare simultaneously with the payment of the
purchase pricels for the products in question.



4.10.4.
Pharmacare shall issue an invoice with each delivery of product in respect of
the purchase price/s of such products which invoice will include the costs and
expenses of delivery and/or secondary packaging referred to in clause 4.10.3
above and Medtech agrees to pay such invoice by wire transfer arranged through
an United States bank, payable within 60 (sixty) days from the issue of the
invoice.



4.10.5.
All payments of the purchase price/s or other sums payable by Medtech shall be
made without any set-off in a timely fashion. Any amount due to Pharmacare and
not paid within the required period shall be subject to interest charged at the
prime rate (both before and after any judgement) calculated from the date the
payment of the relevant sum was due to the date it is paid in full (inclusive).



4.10.6.
The risk of loss, damage, destruction of products shall pass to Medtech when the
products are delivered (as determined in accordance with the INCOTERM FCA, ADC
Port Elizabeth).



4.10.7.
The legal and beneficial title to the products shall transfer to Medtech on the
date Pharmacare has received payment in full and in cleared funds of the
purchase price/s for the products.

4.10.8.
Pharmacare shall issue a Certificate of Analysis ("C of A") for each lot of
Product shipped to Medtech, each such C of A to be sent electronically as a pdf
file to Medtech QA and the receiving United States Distribution Center prior to
the arrival of the lot at the United States port.



4.11. Medtech's Intellectual Property


In order to avoid the infringement of Medtech's intellectual property and solely
for the purposes of Pharmacare manufacturing the products for Medtech, Medtech
grants to Pharmacare non-transferable, royalty-free, non-exclusive license to
use the:


4.11.1. trademarks; and





--------------------------------------------------------------------------------



4.11.2. the intellectual property.
4.12.
Manufacturing Issues



4.12.1. If it is necessary for the purposes of compliance with any applicable
laws for Pharmacare to make any change to the manufacturing process, procedures
or facilities including changes in or replacement of equipment it shall so
notify Medtech and Medtech shall as soon as possible make all such changes to
the marketing authorisation, through application to the relevant governmental or
regulatory authority and Pharmacare shall, at Medtech's cost and expense (which
costs and expenses shall be paid for by Medtech and/or reimbursed to Pharmacare
by Medtech against demand), supply data which Medtech reasonably requires for
such purpose.


4.12.2. Pharmacare warrants to Medtech that it will manufacture each product in
compliance with the specifications for such product and in accordance with good
manufacturing practices, the marketing authorisations and the provisions of the
technical agreement.


4.12.3. Pharmacare will, at its cost and expense, maintain all necessary
manufacturing authorisations to manufacture the products.


4.12.4. Pharmacare will be responsible for creating and retaining all records
relating to the manufacture of the product as required by the applicable laws
and confirmed in the quality agreement.


4.12.5. Pharmacare shall, at its cost and expense, conduct all necessary
validation

and routine maintenance stability studies in respect of the products.


4.12.6. Pharmacare shall be responsible for procuring all inventory for each
product.
All inventory procured by Pharmacare and used in the products shall be tested
(by Pharmacare or the supplier thereof) to assure that they meet the
specifications and quality standards. In addition, Pharmacare will maintain
records and information of the inventory to support the Product and to assist
with activities relating to the registration, maintenance and approval of
inventory of existing Products. The aforegoing will include interactions with
suppliers of the inventory to resolve Medtech's technical queries and obtaining
documentation to support the CMC section of the Common Technical Documents
("CTD").


4.12.7. Pharmacare shall supply products bearing the trademarks and Medtech's
marketing authorisation number and Medtech shall be responsible for determining
the contents and appearance of the product containers labels, inserts and
packaging materials in relation to the primary packaging.


4.12.8. Pharmacare shall make changes to the appearance of the primary packaging
as requested by Medtech from time to time. Pharmacare will make no change to the
primary packaging without the prior written approval of Medtech. All increases
in costs associated with changes to the primary packaging, including but not
limited to stability tests to support such changes, shall be added to and
incorporated into the purchase price/s of the products.


4.12.9. In order that Pharmacare can make the necessary preparations for the
commencement of manufacture of each product (and primary packaging)





--------------------------------------------------------------------------------





bearing Medtech's name and logo Medtech shall provide Pharmacare with copies of
the necessary artwork, materials and other information required by Pharmacare a
reasonable period prior to the commencement of their production in accordance
with Pharmacare's reasonable lead-times.


4.13.    Previous Product Development


4.13.1. The Parties record that Pharmacare has completed product development
work for the products listed in Exhibit B ("development products").


4.13.2. The cost of developing the development products shall be amortised over
the volumes as recorded in Exhibit B.


4.13.3. Once the minimum volumes have been purchased and paid for by Medtech
(including any volumes purchased and paid for pursuant to the Current
Agreement), then the price of each of the development products shall reduce by
the portion of the price which was made up of the amortisation of the
development costs, as set forth in the column of Exhibit B entitled "Development
Cost."


4.14.
Future Product Development



4.14.1. Should Medtech request any development work for future eye care
products, Pharmacare shall have the right to undertake such development work,
subject to the parties entering into a written Product Development Agreement
("PDA"), which will, inter alia, provide:


4.14.1.1. for payment of the development costs on completion of the development;


4.14.1.2. that development shall be regarded as complete once Pharmacare has
delivered to Medtech 3 (three) validation batches of the developed product that
meet all agreed specifications as set out in the FDA, and are approved by
Medtech quality assurance, such approval not to be unreasonably withheld.


4.14.2. The parties record that any future eye care products developed by
Pharmacare at Medtech's request during the term will be supplied by Pharmacare
to Medtech according to the terms contained in this exclusive supply agreement
subject to mutual agreement as to prices, volumes and other commercial terms.


4.15. Adverse Drug Reaction, Competent Authorities and Product Recall


4.15.1.
Medtech will be responsible for reporting any adverse event in particular,
without limiting the generality of the aforegoing, any serious adverse event
unless otherwise agreed, in writing, between the parties.



4.15.2.
Pharmacare shall, immediately upon receipt of any communication from any
governmental or regulatory authority relating to each product, forward a copy or
description of the same to Medtech and respond to all inquiries by Medtech
relating thereto. If Pharmacare must communicate with any governmental or
regulatory authority, then Pharmacare shall so advise Medtech immediately, and,
unless prohibited by the applicable law, provide




--------------------------------------------------------------------------------



Medtech in advance with a copy of any proposed written communication and comply
with any and all reasonable direction of Medtech concerning any meeting or
written or oral communication with any governmental or regulatory authority.


4.15.3.
Medtech shall have sole responsibility for and shall make all decisions     with
respect to any complaint, recall, market withdrawals or any other     corrective
action related to the products.



4.15.4.
In the event that such recall results from any cause or event arising from the
manufacturing, packaging and/or storing of the recalled product by Pharmacare or
any third-party subcontractor or the negligence of Pharmacare or such
third-party subcontractor, Pharmacare shall be responsible for all of the
expenses incurred by Pharmacare and Medtech in connection therewith. The
aforegoing shall not apply in instances where a recall arises out of an inherent
featureldefect of the Product when manufactured according to Specification
and/or any change controls and deviations as initiated and approved by Medtech.
In the event that such recall results from any cause or event arising from the
storage, distribution or handling of the recalled product by Medtech or the
negligence of Medtech, Medtech shall be responsible for all of the expenses
incurred by Supplier and Buyer in connection therewith. For purposes of this
Agreement, the expenses of recall shall include the reasonable expenses of
notification and destruction or return of the recalled product and replacement
thereof and all other reasonable costs incurred in connection with such recall.
If there is any dispute concerning which party's acts or omissions gave rise to
such recall of a product, such dispute shall be referred for decision to an
independent expert to be appointed by agreement between Medtech and Pharmacare.
The costs of such independent expert shall be borne equally between Medtech and
Pharmacare. The decision of such independent expert shall be in writing and,
except for manifest error on the face of the decision, shall be binding on both
Medtech and Pharmacare.



4.16.
Delivery of Know-How and Intellectual Property



Pharmacare acknowledges that the know-how and intellectual property applicable
to the products existing on the effective date has been delivered to Pharmacare
pursuant to the Current Agreement. With respect to any know-how and intellectual
property that may be applicable to any new products that may be supplied by
Pharmacare to Medtech pursuant to this agreement, the parties shall agree the
process and timing of the delivery thereof by Medtech to Pharmacare, if
applicable, which know-how and intellectual property may include but not be
limited to a technical data pack in respect of each of the products containing
at least the vendor details, specifications and test methods for active
pharmaceutical ingredients and excipients, vendor details, specifications and
test methods for primary packaging, detailed requirements of printed primary
packaging, detailed manufacturing and primary packaging instructions, secondary
packaging instructions, validation parameters and previous reports, finished
product specifications and test methods, validation and/or system suitability
data, stability protocols and results of previous stability tests, complete
batch manufacturing records for past batches and product samples.







--------------------------------------------------------------------------------



4.17. Warranties by Medtech


Medtech warrant to Pharmacare that-
4.17.1. neither the trademarks or the primary packaging will, throughout the
term, infringe the rights, including the intellectual property rights, of any
person or entity when delivered to Medtech for sale in the territory;


4.17.2. the transfer of the know-how and intellectual property to Pharmacare
will not infringe the rights, including the intellectual property rights, of any
person or entity and it will, throughout the term, have the exclusive legal and
beneficial interest in the know-how and related information; and


4.17.3. provided that the products have been manufactured by Pharmacare in
compliance with their specifications and in accordance with good manufacturing
practices and all applicable laws will not whether, by their use or
administration or otherwise, cause any adverse event and, in particular, without
limiting the generality of the aforegoing, any serious adverse event.


4.18.
Regulatory Support



4.18.1. Notwithstanding the purchase prices being inclusive of regulatory
support, Medtech shall, at all times, and without limitation be solely
responsible to ensure that all activities and processes relating to the
maintenance and updating of the marketing authorisations are timely and
comprehensively undertaken in accordance with the applicable laws.


4.18.2. Pharmacare shall also be obligated to maintain listing as an authorized
drug and medical device establishment in the United States and shall provide
documentation of successful audits completed by the United States Food and Drug
Administration, Health Canada or Therapeutic Goods Administration every two
years during the term. Pharmacare will also cooperate with and provide
information in response to any audit by a third party (in relation to the
Products only) or by any regulatory authority or as requested by Medtech.


4.18.3.
Pharmacare's obligation in relation to regulatory support shall include the
compilation of the CMC aspects of Regulatory Dossier for the existing marketing
authorisations, which will include data available at Pharmacare's manufacturing
site.



4.18.4. In addition, regulatory support shall include:


4.18.4.1. the compilation and submission of the change of site of manufacture in
South Africa, Australia and New Zealand; and


4.18.4.2. provision of documents when requested, and if in Pharmacare's
possession, in support of site change filings in Hong Kong, South Korea and the
United Kingdom.


4.18.5. In relation to activities arising in terms of clause 4.18,4 the parties
undertake to agree a Responsibility Index which will:


4.18.5.1. be in a similar form to that of the CTD Index (CMC aspects), as
per Exhibit C;





--------------------------------------------------------------------------------



4.18.5.2. record the documents to be supplied by Pharmacare and the timeframe
within which it will be supplied; and


4.18.5.3. the parties agree to monthly (or such other time frame as agreed
between the parties) reviews to determine the progress of the site change
submissions and resolve any matters which prevent filing and approval of the
Pharmacare site.


4.18.6. All other regulatory support as may be reasonably requested will be
provided by Pharmacare subject to agreement between the parties and incorporated
in a CTD Responsibility Index.


4.18.7. Medtech hereby indemnifies Pharmacare against any liability for loss
(excluding economic loss), damage or injury (including death) whether direct,
indirect or consequential suffered by any person or entity not being a party to
this agreement resulting from or arising out of the failure to maintain and/or
update the marketing authorisations in accordance with the applicable laws.


4.18.8. Pharmacare hereby indemnifies Medtech against any liability for loss
(excluding economic loss), damage or injury (including death) whether direct,
indirect or consequential suffered by any person or entity not being a party to
this agreement resulting from or arising out of the failure of Pharmacare to
meet specifications or to follow the requirements of cGMP's.


4.19.
Liability



In no event shall Medtech or Pharmacare be liable to each other (except for
liabilities provided for in clauses 4.18.3 and 4.18.4) in contract, tort
(including negligence), breach of statutory duty or otherwise for:


4.19.1. any indirect or consequential loss of or damage of any nature
whatsoever; or


4.19.2. any loss of profit, pure economic loss, depletion of goodwill, loss of
business or like loss (whether direct or indirect); or



4.19.3. any claim/s by the other party (inclusive of indemnities by either
party) irrespective of the nature or cause of such claim/s which alone or in
aggregate exceed US$50,000,000.00 (fifty million United States Dollars),


arising out of or in connection with this agreement.


4.20.
Remedies



4.20.1. Provided that Pharmacare has used its best endeavours to timely deliver
the products to Medtech on the terms and subject to the conditions set out in
this agreement, and subject to the provisions of clause 4.7.3 of this agreement,
then Medtech shall have no claims against Pharmacare arising out of or flowing
from such non-delivery. In all instances where Pharmacare fails to timely
deliver any of the products to Medtech (the "undelivered products"), Medtech
shall have the right, notwithstanding any other provision of this agreement, to
purchase the undelivered products from another supplier of its choice.


4.20.2. In the event of Medtech failing to pay the full purchase price/s for the
products on due date, then Pharmacare shall be entitled to immediately suspend
the further supply of the products (the "suspended products") to Medtech, on
written notice to Medtech, this until such time as the outstanding purchase
price/s, together with



--------------------------------------------------------------------------------



accrued interest thereon, has been paid in full. The failure by Pharmacare to
deliver the suspended products shall not give rise to a breach of this agreement
by Pharmacare.




4.20.3. Any amounts which are due by one party to the other party in terms of
this agreement which are not paid on due date shall accrue interest at the prime
rate, being the rate as determined by the First National Bank of South Africa,
calculated from due date to date of payment (inclusive).


4.20.4. A failure by either party to perform or observe any of their remaining
obligations set out in this agreement shall entitle the other party to only
claim specific performance and damages (subject to the limitations set out in
clause 4.19) and the parties hereby waive and abandon all or any other rights
and remedies, howsoever arising or wherever recorded, against the other party,
which are not expressly set out in this clause 4.20.


4.21.    Subcontracting


Pharmacare may subcontract its obligations to any third party provided that such
    subcontracting (a) is approved by Medtech (such approval not to be
unreasonably     withheld), (b) does not cause a breach of any applicable laws,
and (c) Pharmacare     remains responsible for and liable for the acts, errors
and omissions of its     subcontractor. Any intention to subcontract shall be
noticed to Medtech, in writing, not     less than 90 (ninety) days in advance.


4.22.     Sale of Business by Medtech


In the event of Medtech, at any time during the term, selling, disposing of or
otherwise alienating its business of marketing, selling and/or distributing the
products, it will use its commercially reasonable efforts to ensure that the
third party acquirer of that business takes assignment of this agreement.


5. EFFECT OF TERMINATION OR EXPIRATION


5.1.
Upon expiration or prior termination of this agreement, for any reason, it shall
not release either party from any liability which at the said time it has
already incurred to the other party nor affect in any way the survival of any
rights, duties or obligations of either party.



5.2.
Upon earlier termination of this agreement, Pharmacare shall supply to Medtech
and Medtech shall purchase the finished products at their purchase pricels and
any inventory then in Pharmacare's possession (or on order by Pharmacare), to
the extent produced or on order in accordance with Medtech's purchase orders,
this at the cost pricels thereof.



5.3.
Medtech shall be liable to pay Pharmacare the purchase pricels for the finished
products and the cost price of the inventory within 14 (fourteen) days of the
date of expiration or earlier termination of this agreement or in respect of
part termination.



5.4.
Delivery of the finished products and inventory pursuant to the provisions of
this clause 5 shall be made FCA, ADC Port Elizabeth.



5.5.
Pharmacare's non-transferable, royalty-free, non-exclusive license to use the
trademarks and the intellectual property shall immediately terminate and
Pharmacare shall have no further rights, title or interest in and to the said
trademarks or intellectual property and it shall immediately cease exercising
any rights in relation thereto.




--------------------------------------------------------------------------------



6.CONFIDENTIALITY


6.1.
All confidential and/or proprietary information of Pharmacare disclosed to
Medtech and all confidential and/or proprietary information of Medtech disclosed
to Pharmacare including, but not limited to, information relating to any product
or the business affairs or finances of either party, information contained in
the knowhow and the terms of this agreement and/or the supply agreement known
hereafter as the "confidential information" shall be held in confidence and not
disclosed by the other party to any third party or used, for any reason
whatsoever, outside the scope of this agreement and/or the supply agreement;
provided, that the definition of "confidential information" and the obligation
of confidentiality assumed by Medtech and Pharmacare hereunder shall not apply
to any confidential or proprietary information which was or becomes available to
Medtech or Pharmacare, as the case may be, on a non-confidential basis from a
source that is not under an obligation (whether contractual, legal or fiduciary)
to the other party to keep such information confidential (a) is or becomes
generally available to the public other than as a result of a disclosure by the
party receiving information of the other party (the "receiving party") or its
directors, officers, employees, affiliates, agents, representatives, consultants
and advisors (collectively, the "Representatives"); (b) was within the
possession of the receiving party or its Representatives prior to its being
furnished to the receiving party by or on behalf of the other party (the
"disclosing party"), and the receiving party can provide evidence of such
possession; (c) becomes available to the receiving party or its Representatives
on a non-confidential basis from a source other than the disclosing party or any
of its Representatives; or (d) was developed independently by the receiving
party or its Representatives without the use of the confidential information and
the receiving party can provide evidence of such independent development. If the
receiving party is requested in any judicial or administrative proceeding or by
any governmental or regulatory authority to disclose any information of the
disclosing party, the receiving party shall give the disclosing party prompt
notice of such request so that the disclosing party may seek an appropriate
protective order. The receiving party shall cooperate reasonably with the
disclosing party in obtaining such an order. if in the absence of a protective
order the receiving party is nonetheless compelled to disclose confidential
information of the disclosing party, the receiving party may make such
disclosure without liability hereunder, provided that, to the extent legally
permissible, the receiving party gives the disclosing party written notice of
the confidential information to be disclosed as far in advance of its disclosure
as is practicable and, upon the disclosing party's request and at its expense,
the receiving party will use reasonable efforts to obtain reasonable assurances
that confidential treatment will be accorded to such confidential information.



6.2.
This clause 6 shall survive the expiration or termination of this agreement for
a

period of 2 (two) years.



7.
RELATIONSHIP OF PARTIES



The parties shall be considered independent contractors, and neither the
conclusion of this agreement nor the performance of any of the provisions hereof
shall be construed to make either party an agent, employee or legal
representative of the other, nor shall this agreement be deemed to establish a
joint venture or partnership.


8.
ASSIGNMENT

Neither party shall cede its rights or assign its obligations under this
agreement without the prior written consent of the other party (such consent not
to be unreasonably withheld).





--------------------------------------------------------------------------------



9.
FORCE MAJEURE



The occurrence of a force majeure event shall not excuse a party from the
performance of its obligations or duties under this agreement, but shall merely
suspend such performance during the continuation of force majeure event. The
party prevented from performing its obligations or duties because of force
majeure shall promptly notify the other party hereto (the "other party") of the
occurrence and particulars of such force majeure event and shall provide the
other party, from time to time, with its best estimate of the duration of such
force majeure event and with notice of the termination thereof. The party so
affected shall use its reasonable efforts to avoid or remove such causes of
non-performance. Upon termination of the force majeure event, the performance of
any suspended obligation or duty shall promptly recommence. Neither party shall
be liable to the other party for any direct, indirect, consequential,
incidental, special, punitive or exemplary damages arising out of or relating to
the suspension or termination of any of its obligations or duties under this
agreement by reason of the occurrence of force majeure event. In the event that
force majeure event has occurred and is continuing for a period of at least 6
(six) months, the other party shall have the right to terminate this agreement
upon 30 (thirty) days written notice.


10.
GOVERNING LAW AND JURISDICTION



10.1.
The construction, validity and performance of this agreement shall be governed
by the laws of the State of New York, United States of America.



10.2.
It is irrevocably agreed that the State and Federal courts located in the State
of New York, United States of America, are to have non-exclusive jurisdiction to
settle any disputes which may arise out of or in connection with this agreement
and accordingly that any action or proceeding so arising may be brought in such
courts.



11.
NOTICES



11.1.
Any notice to be given under this agreement shall be in writing and delivered
personally or sent by first class recorded delivery post or facsimile, or by
reputable air courier service, to the address for service of the other party as
set out in clause 11.4, or such other address as may have been notified in
writing to the other party.



11.2.
A notice shall be deemed to have been served as follows if personally delivered,
at the time of delivery; if posted, at the expiration of 96 (ninety six) hours
after the envelope containing the same was delivered into the custody of the
postal authorities; or if sent by facsimile at the expiration of 24 (twenty
four) hours after the same was transmitted.



11.3.
In proving service of a notice: by delivery by hand: it shall be sufficient to
show that delivery by hand was made; by post: it shall be sufficient to show the
envelope containing the communication was properly sent by first class recorded
delivery post; by facsimile transmission: it shall be sufficient to show that
the facsimile was despatched and a confirmatory transmission report received.






--------------------------------------------------------------------------------



11.4 Addresses for service:
 
Pharmacare:
 
Building 8 Healthcare Park
Woodlands Drive
Wood mead
JOHANNESBURG
Telefax No. +27 (11) 239 6530
 
With copy to:
 
Aspen Pharmacare Holdings Limited
1st Floor Aspen House
Aspen Park
98 Armstrong Avenue
La Lucia Ridge
Durban
Telefax No. +27 (031) 580 8640
Marked for the attention of The Deputy Group Chief Executive
 
Medtech:
Medtech Products, Inc.
Attn: Vice President, Operations
90 North Broadway
Irvington, New York 10533
Telefax (No 001) 914-524-7409
 
With a copy to:
Prestige Brands Holdings, Inc.
Attn: General Counsel
90 North Broadway
Irvington, New York 10533
Telefax (No. 001) 914-524-7488



12.
ANNOUNCEMENT



Neither party shall issue or make any public statement with respect to this
agreement without the prior consent of the other party, which consent shall not
be unreasonably withheld or delayed. No approval shall be required to the extent
disclosure may be required by the applicable law.


13.
AFFILIATES



Medtech undertakes to Pharmacare that it shall procure that all of its
affiliates are bound by and that they comply with the provisions of this
agreement.


14.
COSTS



Each party shall be liable for its own costs incurred in relation to the
negotiation, preparation and execution of this agreement.





--------------------------------------------------------------------------------



15.
CURRENT AGREEMENT

This agreement supersedes the Current Agreement except that any rights and
obligations of either party under the Current Agreement accruing prior to the
effective date shall survive and shall remain in full force and effect.
16.
SIGNATORIES

Pharmacare Limited
t/a Aspen Pharmcare
Medtech Products Inc.

Signature: /s/ S. Capazolio
Signature: /s/ Ron Lombardi
Name: S. Capazolio
Name: Ron Lombardi
Designation: Group Finance Officer
Designation: Chief Financial Officer
Date: 8 October 2012
Date: Sept. 25, 2012
Place: Port Elizabeth, South Africa
Place: Irvington, NY, USA




